Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 1-9,16-24, such claims have been amended to include objected language that places the case in condition for allowance. The applicant’s remarks indicates such status of the claims.
Regarding claims 10-15, such claims are withdrawn due to non-election as a response to the Restriction mailed on 5/24/2021 and response to Restriction filed on 7/26/2021. Applicant's arguments regarding such claims filed 11/17/2021 have been fully considered but they are not persuasive. 
The applicant contends 
Further, claim 10, currently withdrawn, has been amended to incorporate allowable subject matters from claim 6 (now canceled). Accordingly, rejoinder and allowance of claims 10-15 are respectfully requested.

The examiner disagrees. MPEP 821.04 Rejoinder states 
“In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”

	The limitations of claim 10 are directed towards training of first and second neural networks using frames of a training speech, wherein speaker recognition is performed with each of the training frames. Such differs from the limitations of claims 1,17, which is directed towards speaker authentication performed on frames of input speech. Not all the limitations found in claims 1,17 are recited in the limitations of claim 10. Limitations such as “estimating discriminable speaker sections corresponding to the plurality of [input speech] frames” and “performing speaker authentication based on a result of the dynamic matching”, among others, are not found in the limitations of claim 10. For these reasons, claim 10 will not be rejoined.


Claim Objections
This application is in condition for allowance except for the presence of claims 10-15 is directed to an invention non-elected without traverse.  Accordingly, claims 10-15 must be cancelled. Claims 10-15 are objected due to the status of such claims and such claims are not rejoined as indicated in the remarks above.
Note: Although the applicant’s response to restriction filed on 7/26/2021 does not specifically state election without traverse, MPEP 818.01 states “The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.” As a result, the election made on 7/26/2021 is made without traverse.
Appropriate correction is required.
	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesso (US Publication No.: 20190228779) discloses a speaker identification system comprising a first voice biometric process to determine that the speech is the speech of an enrolled user and a second voice biometric process to identify whether the speech is the speech of the enrolled speaker.
Bilobrov (US Publication No.: 20170229133) discloses audio identification system comprising a matching module computing similarity scores for the test audio fingerprint and the candidate reference audio fingerprints.
Seyfetdinov (US Patent No.: 8775179) discloses authentication the speaker of the test speech input in response to determining that the reference passphrase matches the test passphrase and that the speaker of the test speech input matches the speaker of the reference speech input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655